Citation Nr: 1810912	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of M.J.I. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veteran


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2017, following a September 2016 hearing, the Board issued a decision in which it denied recognition of M.J.I. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in November 2017 in which it remanded to the Board the issue of whether M.J.I. should be recognized as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  That issue is now before the Board. 

Also, in February 2017, the Board remanded a claim for service connection for a bilateral shoulder disorder.  That claim is still being developed and has not been returned to the Board for final disposition yet.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the aforementioned Joint Motion, the Board cannot proceed with its adjudication of the issue of recognition of M.J.I. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 without further development of the evidence.  Primarily, the Veteran along with his April 2014 application to reopen the previously denied claim for dependency benefits submitted correspondence from the Social Security Administration (SSA) indicating that M.J.I. had been receiving disability benefits from SSA since as early as April 2006.  Records pertaining to these SSA benefits have a potential bearing on the issue of dependency benefits for the Veteran.  As no attempt has been made to obtain M.J.I.'s SSA records, a request must be made to SSA in order for the records involving his disability claim to be added to the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims via a 38 C.F.R. § 3.159(b) notice letter.  All attempts to secure any identified evidence must be documented in the claims file by the RO, subject to the procedural requirements of 38 C.F.R. § 3.159(c). 

2.  Regardless of the Veteran's response, the RO should request all SSA disability benefits records pertaining to benefits received by M.J.I., and add all received records to the claims file.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




